Title: To John Adams from William Heath, 10 April 1797
From: Heath, William
To: Adams, John



Sir
Roxbury April 10th 1797—

After public Bodies and more elivated Citizens be pleased to accept the Congratulations of an old Republican on your advancement to the Presidental chair of the United States of America.
In a Letter which you did me the honor to write me, Dated at Philadelphia April 15th 1776.—You were pleased to observe, “Altho I never had the pleasure and the honour of so intimate an Acquaintance with you as I wished, yet I have a long time been sufficiently acquainted with your Character, to have the utmost Confidence in your Patriotism, and your Judgement of the true Interest of our Country.”—Whatever grounds sir you had for such an opinion of me with equal sincerity, and better grounds, I express myself to you in the same sentiments, and do most heartily congratulate you and my Country on your advancement to be her first Majestrate.
You are called Sir, to guide the affairs of the States, at a time critical, and difficult, but by no means desperate, and for One, I rest fully satisfied that your knowledge of mankind,—Love for your native Country and discernment of what is for her true interest, will enable you to lead your Fellow Citizens in that path under the Guidance of Heaven, which will be honorary to yourself, and acceptable to the multitude of your brethren.
To be at Peace if it be possible with all the world to obtain right by fair negotiation, rather than by the Sword, to heal all with Justice, and Civility, to give those the first seats—who prove themselves our best friends, but to avoid being under the influence, or Controul of any, to Honour ourselves by loving our Own Country, to be United in this love and in an invariable support of the Constitutions and the Laws, and in the practise of all the Public and private virtues,—will not fail to render the United States, that great and flourishing People, which Providence seems to have designed them to be. that you sir will be an instrument of contributeing largely to this I am fully confident and you may rest assured that you will have the mite, of an old man in private life added to the able exertions of United America in support of your endeavours to serve your Country.
With every wish for your health and an Administration Prosperous to yourself, and your Fellow Citizens.
I have the honor to be / most respectfully / Sir / your most humble Servant

W Heath